Allowable Claims 52-69. 
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 52, none of the prior art either alone or in combination disclose or teach of the claimed method for designing a pair of ophthalmic lenses specifically including, as the distinguishing features in combination with the other limitations, the claimed spectacle frame on the user, the placing of the screen in front of the first eye, the screen having a through hole corresponding to the first eye, shifting the position of the hole until the object is centered in the field of view, repeating the steps c1 to c3 as claimed for a second eye while maintaining the screen of the first eye in its determined position in which the object is centered in the field of view that said hole allows, uncovering both eyes, in the event the user sees in a dissociated way two images corresponding to said holes, adjusting the position of the holes so that both images fuse to obtain binocular vision, for each hole corresponding to each eye and to a lens, taking a measurement position of said hole with respect to the wearing position of the lens, designing each lens corresponding to each eye such that its optical center for the viewing distance is determined according to the position of the hole corresponding to the eye, the method using the screens each comprising a first plate having a vertical through groove and a second plate overlapping the first plate having a horizontal through groove so that a pinhole is formed in the overlap, keeping a first eye uncovered and covering a second eye, placing the first plate in front of the first eye and shifting the plate until the user sees the object through the vertical through groove so that the object is centered in the field of view, repeating the steps c’1 to c’3 as claimed for the second eye while maintaining the first plate of the first eye in its determined position in which the object is centered in the field of view that said vertical groove allows, uncovering both eye, in the event the user sees in a dissociated way two vertical strip images, adjusting the position of the first plates so that both vertical strip images fuse to obtain binocular vision, keeping the first eye uncovered and covering the second eye, placing the second plate in front of the first eye overlapping the first plate, shifting the second plate until the user sees the object looking through the pinhole so that the object is centered in the field of view of the pinhole, repeating steps c’’.1 to c’’.3 as claimed for the second eye while maintaining the first and second plates of the first eye in their determined positions in which the object is centered in the field of view of which said pinhole allows and while maintaining the first plate of the second eye in its determined position in which the object is centered in the field of view that said vertical groove allows, uncovering both eyes, in the event the user sees in a dissociated way two visual point images corresponding to the pinholes, adjusting the position of the second plates so that both images fuse, to obtain binocular vision. Specifically, with respect to independent claim 57, none of the prior art either alone or in combination disclose or teach of the claimed device for optical measurements specifically including, as the distinguishing features in combination with the other limitations, the frame having a wearing position wherein a user wears the device in front of the eyes, left and right screens having the left and right plates, for each of the screens, the first plate is horizontally slidably mounted on the frame and has a vertical through groove, the second plate is vertically slidably mounted on the frame and has a horizontal through groove, each of the screens having a first working position in which only one of the first and second plates interferes with the line of sight of the eye corresponding to that screen and a second working position wherein both the first plate and the second plate interfere with the line of sight of the eye corresponding to that screen, for each of the second working positions, the vertical and horizontal groove overlap forming a pinhole, in the first working position, the first plate interferes with the line of sight, for each of said screens the second plate is shiftable between a position parallel to the first plate for the second working position and a retracted shifted away position for the first working position, the frame having a general upside down U shape, having an upper horizontal section as claimed and left and right vertical sections as claimed, the first and second plates shiftable along the horizontal and vertical sections as claimed, and further wherein the position of the right vertical section and the position of the left vertical section can be adjusted horizontally, independently of one other. Specifically, with respect to independent claim 68, none of the prior art either alone or in combination disclose or teach of the claimed device for optical measurements specifically including, as the distinguishing features in combination with the other limitations, the frame having a wearing position wherein a user wears the device in front of the eyes, left and right screens having the left and right plates, for each of the screens, the first plate is horizontally slidably mounted on the frame and has a vertical through groove, the second plate is vertically slidably mounted on the frame and has a horizontal through groove, each of the screens having a first working position in which only one of the first and second plates interferes with the line of sight of the eye corresponding to that screen and a second working position wherein both the first plate and the second plate interfere with the line of sight of the eye corresponding to that screen, for each of the second working positions, the vertical and horizontal groove overlap forming a pinhole, in the first working position, the first plate interferes with the line of sight, for each of said screens the second plate is shiftable between a position parallel to the first plate for the second working position and a retracted shifted away position for the first working position, and further wherein for each of said screens, the second plate is tiltable between a position parallel to the first plate for the claimed second working position and a retracted tilted away position for the claimed first working position. Specifically, with respect to independent claim 69, none of the prior art either alone or in combination disclose or teach of the claimed method for designing a pair of ophthalmic lenses specifically including, as the distinguishing features in combination with the other limitations, the claimed spectacle frame on the user, the placing of the screen in front of the first eye, the screen having a through hole corresponding to the first eye, shifting the position of the hole until the object is centered in the field of view, repeating the steps c1 to c3 as claimed for a second eye while maintaining the screen of the first eye in its determined position in which the object is centered in the field of view that said hole allows, uncovering both eyes, in the event the user sees in a dissociated way two images corresponding to said holes, adjusting the position of the holes so that both images fuse to obtain binocular vision, for each hole corresponding to each eye and to a lens, taking a measurement position of said hole with respect to the wearing position of the lens, designing each lens corresponding to each eye such that its optical center for the viewing distance is determined according to the position of the hole corresponding to the eye, the method using the screens each comprising a first plate having a vertical through groove and a second plate overlapping the first plate having a horizontal through groove so that a pinhole is formed in the overlap between the vertical groove and the horizontal groove. 
Examiner’s Comments
Applicant’s amendment of 4/29/2022 has been examined with the request for RCE. This amendment corresponds to claims 52-69 with independent claims 52, 57, 68 and 69. Claim 52 corresponded to previous allowable claim 25; claim 57 corresponded to previous allowable claim 48; claim 68 corresponded to previous allowable claim 44; and claim 69 corresponded to previous allowable claim 51. The search was updated, there being no outstanding issues and no applicable art, the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 2, 2022